Case 1:21-bk-10199-NWW         Doc 78 Filed 08/25/21 Entered 08/25/21 09:27:36                Desc
                               Main Document    Page 1 of 1



                        IN THE UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF TENNESSEE
                                SOUTHERN DIVISION

 IN RE:                                   )                    Case #: 21-10199 NWW
 Janis Pierce                             )                    Chapter 7
                                          )
                 Debtor(s)                )
                                       WITHDRAWAL

      Debtor, by and through his Attorney, hereby withdraws the filing of the Motion to
Convert to Chapter 13 and Chapter 13 Plan filed on 8/2/21 (doc 72 and 73).

                                             Respectfully submitted,
                                             Law Office of W. Thomas Bible, Jr.

                                             BY:     /s/ W. Thomas Bible, Jr.
                                                     W. THOMAS BIBLE, JR.
                                                     Attorney for the Debtor(s)
                                                     6918 Shallowford Road, Suite 100
                                                     Chattanooga, TN 37421
                                                     423.424.3116

                                 CERTIFICATE OF SERVICE

       I, W. Thomas Bible, Jr., hereby certify that I have personally sent a copy of the foregoing
pleading by electronic mail, to the United States Trustee, and the Trustees on 8/25/21




                                                     /s/ W. Thomas Bible, Jr._______
                                                     W. Thomas Bible, Jr.
